    Case 2:19-cv-01179-LPL Document 23 Filed 10/30/19 Page 1 of 17



               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LI LIU, Individually and on behalf of     Case No. 2:19-cv-1179
all other employees similarly situated,

                   Plaintiff,

      vs.                                 ANSWER AND AFFIRMATIVE
                                          DEFENSES
SICHUAN GOURMET II, LLC d/b/a
SICHUAN GOURMET, WEIXIANG YOU,
YONGPENG XIA, ZHONG ZHUANG,

                   Defendants.


                                          Filed on Behalf of Defendants:
                                          Sichuan Gourmet II, LLC d/b/a
                                          Sichuan Gourmet, Weixiang
                                          You, Yongpeng Xia, Zhong
                                          Zhuang


                                          Counsel of Record:

                                          ROBERT O LAMPL
                                          PA I.D. #19809
                                          JAMES R. COONEY
                                          PA I.D. #320706
                                          DAVID L. FUCHS
                                          PA I.D. #205694
                                          Counsel for Defendants
                                          223 Fourth Avenue, 4th Fl.
                                          Pittsburgh, PA 15222
                                          (412) 392-0330 (phone)
                                          (412) 392-0335 (facsimile)
                                          Email: rlampl@lampllaw.com
     Case 2:19-cv-01179-LPL Document 23 Filed 10/30/19 Page 2 of 17



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LI LIU, Individually and on behalf of           Case No. 2:19-cv-1179
all other employees similarly situated,

                     Plaintiff,

        vs.

SICHUAN GOURMET II, LLC d/b/a
SICHUAN GOURMET, WEIXIANG YOU,
YONGPENG XIA, ZHONG ZHUANG,

                     Defendants.


                   ANSWER AND AFFIRMATIVE DEFENSES

        AND NOW, come the Defendants, by and through their undersigned

counsel, and submit the within Answer and Affirmative Defenses, and in support

thereof, state as follows:

        1.     The averments of this paragraph are conclusions of law for which

no response is required. By way of further response, the averments of this

paragraph are denied and strict proof thereof is demanded.

        2.     The averments of this paragraph are admitted in part and denied in

part.    It is admitted that the Debtor was employed by the restaurant.      The

remaining averments are denied. In fact, the Plaintiff was not a kitchen helper

for the entire restaurant. Rather, the Plaintiff worked directly under a chef who

provided a distinct and different menu than the Defendant restaurant.        The

Plaintiff performed no work for the other areas of the restaurant.
    Case 2:19-cv-01179-LPL Document 23 Filed 10/30/19 Page 3 of 17



        3.    The averments of this paragraph are denied and strict proof thereof

is demanded.

        4.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded. By way of further response, it

is denied that there are similarly situated employees as alleged by the Plaintiff.

        5.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

        6.    The averments of this paragraph are conclusions of law for which

no response is required.

        7.    The averments of this paragraph are conclusions of law for which

no response is required.

        8.    The averments of this paragraph are conclusions of law for which

no response is required.

        9.    The averments of this paragraph are conclusions of law for which

no response is required.

        10.   The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

        11.   Admitted.

        12.   The averments of this paragraph are admitted in part and denied in

part.   It is admitted that Defendant You is an owner of the business.          The
    Case 2:19-cv-01179-LPL Document 23 Filed 10/30/19 Page 4 of 17



remaining averments are denied and strict proof thereof is demanded. By way

of further response, it is denied that the Defendant had any authority to hire or

fire the Plaintiff, as that authority was vested in the chef who controlled this

separate and distinct menu offering at the restaurant and the Defendants could

not hire, fire or control the work of the Plaintiff.

        13.    The averments of this paragraph are admitted in part and denied in

part.   It is admitted that Defendant Xia is an owner of the business.       The

remaining averments are denied and strict proof thereof is demanded. By way

of further response, it is denied that the Defendant had any authority to hire or

fire the Plaintiff, as that authority was vested in the chef who controlled this

separate and distinct menu offering at the restaurant and the Defendants could

not hire, fire or control the work of the Plaintiff.

        14.    The averments of this paragraph are admitted in part and denied in

part. It is admitted that Defendant Zhuang is an owner of the business. The

remaining averments are denied and strict proof thereof is demanded. By way

of further response, it is denied that the Defendant had any authority to hire or

fire the Plaintiff, as that authority was vested in the chef who controlled this

separate and distinct menu offering at the restaurant and the Defendants could

not hire, fire or control the work of the Plaintiff.

        15.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.
    Case 2:19-cv-01179-LPL Document 23 Filed 10/30/19 Page 5 of 17



      16.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

      17.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded. By way of further response,

there is no basis in fact for the collective action proposed by the Plaintiff.

      18.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded. By way of further response,

there is no basis in fact for the collective action proposed by the Plaintiff.

      19.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

      20.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

      21.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded. By way of further response,

there is no basis in fact for the collective action proposed by the Plaintiff.

      22.     Admitted.
    Case 2:19-cv-01179-LPL Document 23 Filed 10/30/19 Page 6 of 17



     23.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

     24.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied as stated and Defendants incorporate their response to paragraph

14 above.

     25.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied as stated and Defendants incorporate their response to paragraph

14 above.

     26.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied as stated and Defendants incorporate their response to paragraph

14 above. By way of further response, Plaintiff was paid all amounts owed to

him and insisted that such payments be made in cash.

     27.     The averments of this paragraph are denied and strict proof

thereof is demanded.

     28.     The averments of this paragraph are denied and strict proof

thereof is demanded.

     29.     The averments of this paragraph are denied and strict proof

thereof is demanded.
    Case 2:19-cv-01179-LPL Document 23 Filed 10/30/19 Page 7 of 17



     30.     The averments of this paragraph are denied and strict proof

thereof is demanded.

     31.     The averments of this paragraph are denied and strict proof

thereof is demanded.

     32.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

     33.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.       In fact, in the Plaintiff’s

department within the restaurant, there were only 2 other workers.

     34.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

     35.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

     36.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

     37.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.
    Case 2:19-cv-01179-LPL Document 23 Filed 10/30/19 Page 8 of 17



      38.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

      39.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

                                      COUNT I

                         FAIR LABOR STANDARDS ACT

      40.    The    Defendants     incorporate   the   preceding   paragraphs   by

reference, as if set forth at length herein.

      41.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

      42.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

      43.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

      44.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.
    Case 2:19-cv-01179-LPL Document 23 Filed 10/30/19 Page 9 of 17



      45.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

                                      COUNT II

                     PENNSYLVANIA MINIMUM WAGE ACT

      46.    The    Defendants     incorporate   the   preceding   paragraphs   by

reference, as if set forth at length herein.

       47.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

      48.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

      49.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

      50.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

      51.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.
   Case 2:19-cv-01179-LPL Document 23 Filed 10/30/19 Page 10 of 17



      52.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

      53.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

                                     COUNT III

       PENNSYLVANIA MINIMUM WAGE ACT AND WAGE PAYMENT

                                COLLECTION LAW

       54.    The    Defendants     incorporate   the   preceding paragraphs by

reference, as if set forth at length herein.

       55.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

      56.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

                                     COUNT IV

  PENNSYLVANIA COMMON LAW/PENNSLVANIA MINIMUM WAGE ACT/

                      WAGE PAYMENT AND COLLECTION LAW

      57.    The    Defendants     incorporate    the   preceding   paragraphs   by

reference, as if set forth at length herein.
   Case 2:19-cv-01179-LPL Document 23 Filed 10/30/19 Page 11 of 17



     58.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

     59.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

     60.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

     61.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

     62.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

     63.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

                                     COUNT V

                             UNJUST ENRICHMENT

     64.    The    Defendants     incorporate   the   preceding   paragraphs   by

reference, as if set forth at length herein.
    Case 2:19-cv-01179-LPL Document 23 Filed 10/30/19 Page 12 of 17



        65.           The averments of this paragraph are conclusions of law for

 which no response is required. To the extent a response is required, said

 averments are denied and strict proof thereof is demanded.

        66.   The averments of this paragraph are conclusions of law for which

  no response is required. To the extent a response is required, said averments

  are denied and strict proof thereof is demanded.

                                      COUNT VI

                               GENERAL ASSUMPSIT

       67.    The    Defendants     incorporate   the   preceding   paragraphs   by

reference, as if set forth at length herein.

       68.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

       69.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

       70.    The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

       71.     The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.
    Case 2:19-cv-01179-LPL Document 23 Filed 10/30/19 Page 13 of 17



                                     COUNT VII

                                QUANTUM MERUIT

        72.    The    Defendants     incorporate    the   preceding paragraphs by

reference, as if set forth at length herein.

        73.   The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

        74.   The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

        75.   The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

        76.   The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

        77.   The averments of this paragraph are conclusions of law for which

no response is required. To the extent a response is required, said averments

are denied and strict proof thereof is demanded.

                               PRAYER FOR RELIEF

       WHEREFORE, the Defendants respectfully request that judgment be

entered in their favor and against the Plaintiff.
    Case 2:19-cv-01179-LPL Document 23 Filed 10/30/19 Page 14 of 17



                                  AFFIRMATIVE DEFENSES

           78.   The Complaint fails to state a claim upon which relief may be

granted.

           79.   The Defendants invoke the affirmative defense of the statute of

limitation which may bar Plaintiff’s claims in whole or in part.

           80.   The Defendants invoke the defenses, protections and limitations of

the Fair Labor Standards Act.

           81.   At all times, the Defendants acted in good faith and with the

reasonable belief that their actions were compliant with the FLSA.

           82.   The Defendant was an independent contractor and not an

employee.

           83.   The Defendants did not know or show reckless disregard for

whether their conduct was prohibited by the FLSA.

           84.   The Plaintiff overstates and misrepresents the hours he worked,

including time in his damages calculation for which he was not required to be at

the business location.

           85.   The Plaintiff fails to provide any credit for the housing he was

provided as part of his employment.

           86.   Plaintiff   is   not   entitled   to   punitive/liquidated   damages   as

Defendants did not act or fail to act in a manner to give rise to such liability.

           87.   The Plaintiff’s action is barred because he seeks to recover for

time that is de minimus work time and thus not compensable under the FLSA.
     Case 2:19-cv-01179-LPL Document 23 Filed 10/30/19 Page 15 of 17



          88.   Plaintiff was compensated for all amounts he was owed from the

Defendants.

          89.   The Plaintiff’s claims are estopped by the submission and/or

admission of his own time records for the work claimed.

          90.   The alleged time for which Plaintiff seeks compensation is irregular

as well as practically and administratively difficult to record.

          91.   The Plaintiff and any members of a purported class or collective

action are not similarly situated and potential claims of the purported class will

reflect variability.

          92.   Plaintiff has failed to mitigate his alleged damages.

          93.   Plaintiff’s claims are barred by the doctrines of waiver, estoppel

and/or laches.

          94.   The Plaintiff has failed to exhaust administrative remedies.

          95.   Defendants’ actions were in good faith.

          96.   Defendants reserve the right to assert further affirmative defenses

as they become evident through discovery.

          97.   All actions taken by the Defendants with respect to Plaintiff were

supported by legitimate business reasons.

        WHEREFORE, the Defendants respectfully request that judgment be

entered in their favor and against the Plaintiff.
Case 2:19-cv-01179-LPL Document 23 Filed 10/30/19 Page 16 of 17



                                     Respectfully Submitted,



                                     /s/ Robert O Lampl ________
                                     ROBERT O LAMPL
                                     PA I.D. #19809
                                     JAMES R. COONEY
                                     PA I.D. #320706
                                     DAVID L. FUCHS
                                     PA I.D. #205694
                                     223 Fourth Avenue, 4th Fl.
                                     Pittsburgh, PA 15222
                                     (412) 392-0330 (phone)
                                     (412) 392-0335 (facsimile)
                                     Email: rlampl@lampllaw.com
    Case 2:19-cv-01179-LPL Document 23 Filed 10/30/19 Page 17 of 17



                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LI LIU, Individually and on behalf of        Case No. 2:19-cv-1179
all other employees similarly situated,

                   Plaintiff,

      vs.

SICHUAN GOURMET II, LLC d/b/a
SICHUAN GOURMET, WEIXIANG YOU,
YONGPENG XIA, ZHONG ZHUANG,

                   Defendants.

                         CERTIFICATE OF SERVICE

      Robert O Lampl, hereby certifies that on the 30th day of October, 2019, a

true and correct copy of the foregoing ANSWER AND AFFIRMATIVE

DEFENSES was served upon the following (via First-Class U.S. Mail and/or

email service):

Jian Hang, Esq.
136-20 38th Avenue, Suite 10G
Flushing, NY 11354
Email: jhang@hanglaw.com


Date: October 30, 2019                       /s/ Robert O Lampl ______
                                             ROBERT O LAMPL
                                             PA I.D. #19809
                                             JAMES R. COONEY
                                             PA I.D. #320706
                                             DAVID L. FUCHS
                                             PA I.D. #205694
                                             223 Fourth Avenue, 4th Fl.
                                             Pittsburgh, PA 15222
                                             (412) 392-0330 (phone)
                                             (412) 392-0335 (facsimile)
                                             Email: rlampl@lampllaw.com
